Title: To James Madison from Com. Isaac Chauncey, 30 December 1806
From: Chauncey, Com. Isaac
To: Madison, James



Duplicate
Sir,
Canton 30th. December 1806

On the evening of the 19th. Inst I had the mortifycation to be brought too and boarded by an officer from H. B. M Ship Phaéton lying at Cheumpu near the Boca Tigris who after examineing my papers and mens protections he took with him a seaman by the Name of William Bryant who entered with me in July last at New York as an american Citizen but by some accident lost his protection.  I remonstrated with the officer as to the propriety of taking men from me within the Harbour of a Neutral.  He told me that he was only executing his orders.  I therefor thought it most prudent to submit to what I could not prevent, and to write to the Captain of the Phaéton and to the Consul on the subject and when the business was properly represented I had no doubt but my man would be restored to me.  However I was deceived in my Conjecture for you will perceive by Captains Wood’s answer to my letter that the man was recognised as a British subject.  I should not have submitted tamely to search and detention within the waters of a Neutral had it not been for the interest of my Employer’s for if Captain Wood had thought proper to take six instead of one man the ship must have lain at Whampoa untill accident could have suplyed the deficiency of the crew
I enclose for your information Copy’s of my letters to Captain Wood and Mr. Carrington together with Captain Wood’s answer.  I have the honour to be Very Respectfully Sir Your Obt H Servt

Isaac ChaunceyMaster of the Ship Beaver of New York


